DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 02/18/21 and the Amendment filed on 01/20/21.  Accordingly, claims 1-3, 9-11, 13-15, 18-21, 25-27, 29 and 30 are currently pending; and claims 4-8, 12, 16, 17, 22-24 and 28 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 15, 18, 20, 21, 25-27 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Wernersson et al (2019/0312617) , in view of Zhang (2019/0044681)  (both previously cited).
-Regarding claim 1, Wernersson et al teaches a method of wireless communication at a User Equipment (UE) (“UE”, [0077]), wherein the UE is configurable to consist of 4 antenna ports (“Four antenna ports”, [0079]) as a plurality of multiple antenna ports for rank 1 transmissions (“rank 1 transmission”, [0079]), and have all 3 transmission capabilities in term of non-coherent, partial-coherent and full coherent, (“three different UE capabilities in term of non-coherent, partial-coherent and full coherent”, [0079]), 

procedure of determining a full transmission power (“transmission power”, [0115])   for a data transmission (“PUSCH”, [0115])  from partially coherent antenna sets to a base station (“gNB”, [0086]);
procedure of determining multiple “p0“ antenna ports in the partially coherent antenna sets having non-zero data for transmission, (see [0105, 0107]); 
procedure of determining a transmission power split of the full transmission power by splitting the full transmission power equally across each of the multiple antenna ports on which the UE transmits the data transmission with non-zero power, the full transmission power being the transmission power itself having a scaling factor “β”= 1, (see “For PUSCH, a UE first scales a linear value P^PUSCH,f,c(i,j,qd,l) of the transmit power PPUSCH,f,c(i,j,qd,l) on UL BWP b, as described 0/p”, where “K”=2, “p0“=2, 3 or 4, and “p”=4 , (see [0115-0119]); and 
procedure of transmitting the data transmission from the multiple antenna ports, wherein a combined transmission power from the multiple antenna ports corresponds to the full transmission power (see [0115-0018]).
Wernersson et al does not teaches whether the full transmission power is determined with, or based on, a power control signaling from the base station, as claimed.
However, Wernersson et al teaches that the UE can determine the full transmission power, based at least in part on a power (“PPUSCH”, [0076]) defined by an UL power control framework (“UL power control framework”, [0091]), (see [0076, 0077, 0091]).
In analogous art, Zhang teaches that for an UL power control framework, a UE can determine a transmission power for a data transmission from the UE to a base station by being based on a defined power (“PPUSCH”, [0039]), which in turn, is based on  power control signaling (“power control factors”, [0027]) from the base station (see [0027, 0030, 0038, 0039]).   
For further application, since Wernersson et al does not teach in detail on how the UL power control framework is established for obtaining the defined power, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Wernersson et al, as taught by Zhang, in such a way that the defined power would be obtained based on power control signaling from the base station, so that the full transmission power for 
With the implementation, Wernersson et al in view of  Zhang teaches that the full transmission power is determined with, or based on, the power control signaling from the base station.
-Regarding claim 2, Wernersson et al in view of Zhang teaches that the full transmission power can be determined to correspond to a minimum of a maximum output power (“P_cmax”, [0091] of Wernersson et al ) that the UE  is configured to transmit and a second transmission power (“P”, [0091] of Wernersson et al) scheduled by the base station via the power control signaling, (see [0090, 0091[ of Wernersson et al)
	-Regarding claim 3, Wernersson et al in view of Zhang teaches that the method comprises: receiving, from the base station, an indication of a precoder (see “a precoder indicated by a gNB”, [0197] of Wernersson et al), wherein the determining the multiple antenna ports is configurable of comprise: determining the multiple antenna ports in the partially coherent antenna sets having the non-zero data for transmission based on the number (=4) of the plurality of multiple antenna ports (as the multiple antenna ports in the partially coherent antenna sets having the non-zero data for transmission must be less than the plurality of multiple antenna ports), (see [0112] of Wernersson et al), the plurality of multiple antenna ports which in turned, based on the precoder indicated by the base station, (see [0197] of Wernersson et al), or namely, determining the multiple antenna ports in the partially coherent antenna sets having the non-zero data for transmission based on the indication of the precoder.

	-Regarding claim 10, Wernersson et al in view of Zhang teaches that he determining the transmission power split comprises splitting the full transmission power equally across the multiple, noncoherent antenna ports having the non-zero data for transmission, (see [0107, 0111] of Wernersson et al).
	-Regarding claim 11, Wernersson et al in view of Zhang teaches that the method is configurable to comprise: precoding the data transmission based on a codebook (“codebook”, [0078 of Wernersson et al]) for simultaneous transmission from the multiple, non-coherent antenna ports, (see figure 2, [0078] of Wernersson et al).
-Regarding claim 15, as applied to claim 1 set forth above and herein incorporated, Wernersson et al in view of Zhang  teaches a an  apparatus (being a User equipment (“UE”, [0077] of Wernersson et al) performing a method for wireless communication at the User Equipment (UE), the method configurable of comprising: determining, (via a first  physical structure), a full transmission power for a data transmission from partially coherent antenna sets to a base station (“gNB”, [0086] of Wernersson et al) based at least in part on power control signaling from the base station, wherein the partially coherent antenna sets comprise a 
wherein each of the first, second, third and fourth physical structures can be configurable to comprise a memory (“device readable medium”, [0150] of Wernersson et al ); and a processor (“microprocessor”, [0146] of Wernersson et al)  coupled to the memory and configured to perform the functions of the structure, (see [0046-0150]), (said first physical structure considered here equivalent with the limitation “means for determining a full transmission power for a data transmission from partially coherent antenna sets to a base station based at least in part on power control signaling from the base station, wherein the partially coherent antenna sets comprise a first set of coherent antenna ports that is non-coherent to a second set of coherent antenna ports based on a relative phase difference of transmitted uplink signals between the first set of coherent antenna ports and the second set of coherent antenna ports”, said second physical structure equivalent with the limitation 
-Claim 18 is rejected with similar reasons for claim 11.
-Regarding claim 20, as applied to claim 1 set forth above and herein incorporated, Wernersson et al in view of Zhang  teaches a an  apparatus (being a User equipment (“UE”, [0077] of Wernersson et al) performing a method for wireless communication at the User Equipment (UE), the method configurable of comprising: determining a full transmission power for a data transmission from partially coherent antenna sets to a base station (“gNB”, [0086] of Wernersson et al) based at least in part on power control signaling from the base station, wherein the partially coherent antenna sets comprise a first set of coherent antenna ports that is non-coherent to a second set of coherent antenna ports based on a relative phase difference of transmitted uplink signals between the first set of coherent antenna ports and the second set of coherent antenna ports; determining multiple antenna ports in the partially coherent antenna sets having non-zero data for transmission; determining a transmission power split of 
Wernersson et al in view of Zhang  further teaches that that the apparatus is configurable to comprise a memory “memory” and at least one processor “processing circuitry 601” coupled to the memory, the at least one processor configurable to perform the method (see [0163] of Wernersson et al).
-Claim 21 is rejected with similar reasons for claim 2.
-Claim 25 is rejected with similar reasons for claims 3 and 9.
-Claim 26 is rejected with similar reasons for claim 10,
-Claim 27 is rejected with similar reasons for claim 11.
-Regarding claim 30, , as applied to claim 1 set forth above and herein incorporated, Wernersson et al in view of Zhang  teaches a an  apparatus (being a User equipment (“UE”, [0077] of Wernersson et al) performing a method for wireless communication at the User Equipment (UE), the method configurable of comprising: determining a full transmission power for a data transmission from partially coherent antenna sets to a base station (“gNB”, [0086] of Wernersson et al) based at least in part on power control signaling from the base station, wherein the partially coherent antenna sets comprise a first set of coherent antenna ports that is non-coherent to a second set of coherent antenna ports based on a relative phase difference 
Wernersson et al in view of Zhang  further teaches that that the apparatus is configurable to comprise a memory “memory” storing computer executable code and at least one processor “processing circuitry 601” coupled to the memory, the stored computer executable code “program instructions” executable by the at least one processor for carrying out the method (see [0163] of Wernersson et al), (the memory considered here equivalent with the limitation “non-transitory computer-readable medium”).
Allowable Subject Matter
Claims 13, 14, 19 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 01/20/21 have been fully considered. As results, claims 13, 14, 19 and 29 are indicated allowable as set forth above.  However, claims 1-3, 9-11, 15, 18, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG PHU/
Primary Examiner
Art Unit 2632